Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed on 12/06/2021 has been entered. Claims 1-7, 9, 11-16, 18 and 20 remain pending in the application. Claims 8, 10, 17 and 19 have been canceled. Claims 1, 2, 9, 13-15 and 18 are amended. 1 and 13 are independent claims, claims 2-7, 9, 11-12 are dependent on claim 1, and claims 14-16, 18 and 20 are dependent on claim 13. 

Priority
The application claims the benefit of CN201710180076.0 filed on 03/20/2017 and
PCT/CN2017/080198 filed on 04/12/2017.

Response to Arguments
Applicant’s amendments to the specification have overcome the objections previously set forth in the Non-Final Action of 08/12/2021. Applicant’s amendments to the claims have overcome the rejection of the claims under § 112 previously set forth in the Non-Final Action of 08/12/2021. 
Note that there are some minor issues of marking the amendments to claims 2, 14 and 15. Claims 2, 14 and 15 have been amended to delete “the” by [[the]] but “a” has 

Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered and are found persuasive. Accordingly, Examiner withdraws the rejection of amended claims 1 1-7, 9, 11-16, 18 and 20 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Applicant’s arguments regarding Pasam have been fully considered by they are not persuasive.

Applicant argues that Pasam fails to disclose the following technical features of claim 1:
(1) the file is a streaming media file; 
(2) obtaining a length of already encrypted data in the file, and calculating an encryption 
key based on the initial key and the length of the already encrypted data; 
(3) using the encryption key to encrypt corresponding byte of the to-be-encrypted data, thereby obtaining encrypted data; wherein, the file is encrypted in unit of bytes in the data retrieval order of the file and each byte of the to-be-encrypted data has a corresponding encryption key.

	Regarding feature (1), Applicant argues that “claim 1 is suitable for live streaming scenario” but “Pasam cannot be used in a live streaming scenario.” Regardless of 
	Regarding feature (2), Applicant argues that the encryption provided by Pasam is not determined based on the contents of the already encrypted data. The argument is moot based on new grounds of rejection.
Regarding feature (3), Applicant argues that Pasam fails to disclose "using the encryption key to encrypt corresponding byte of the to-be-encrypted data, thereby obtaining encrypted data" and "each byte of the to-be-encrypted data has a corresponding encryption key." Here, Examiner first points out that claim 1 does not recite that the file is encrypted by obtaining encrypted data but just that “the file is encrypted in unit of bytes in the data retrieval order of the file and each byte of the to-be-encrypted data has a corresponding encryption key.” Second, Pasam discloses that a file to be encrypted is divided into multiple data chunks of a particular size and therefore, the size of each chunk may be a byte (Pasam, ¶0049, “Each data chunk may be a multiple of a particular size”). As an example, Examiner provides Murray as evidence that a chunk can be a size of a byte.
Pasam further discloses using the encryption key to encrypt corresponding chunk, e.g., a byte of the to-be-encrypted data, thereby obtaining encrypted data (Pasam, Fig. 8, ¶0068 "Encryption component 620 may encrypt each data chunk 640 with a corresponding encryption key 660"). Finally, Pasam discloses encrypting the file 
Applicant additionally points to paragraph [0077] of Pasam which discloses “the order of the blocks may be modified in other implementations. Further, non-dependent blocks may be performed in parallel.” Namely, Applicant argues that Pasam fails to disclose “the file is encrypted in unit of bytes in the data retrieval order of the file.” However, as discussed above, Pasam does disclose encryption in unit of bytes and encrypting in order the data chunk 640-1, 640-2, etc.
Finally, Applicant argues that Chen and Schneier do not disclose the features (1) to (3); and that Deshpande does not disclose the above features of (2) and (3). Feature (1) is taught by Pasam in view of Hasegawa and Deshpande; and features (2) and (3) are taught by Pasam in view of Hasegawa as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1, 6-7, 11-13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam et al. (US Patent Application Publication No 2013/0111196, hereinafter "Pasam") in view of Hasegawa et al. (US Patent Application Publication No 2006/0233361, hereinafter "Hasegawa”) in view of "HTTP Streaming of JPEG2000 Images” by Sachin Deshpande et al., hereinafter “Deshpande” and in further view of Murray (US Patent Application Publication No 2017/0048059).

	Regarding claim 1, Pasam discloses a file encryption method implemented on a processor of a file encryption device (Pasam, Figs. 2, 8 and ¶67 “a process 800 for encrypting information”). The process includes generating an initial key (Pasam, ¶0053 and ¶0068 a "master key" that may be pseudorandomly generated); reading to-be-encrypted data in a file; (Pasam, ¶0068 "encryption key determiner component 600 may receive data chunks" where the data chunks are to-be-encrypted data); calculating an encryption key based on the initial key (Pasam, ¶0068 "chunk number" and ¶0048, ¶0053 disclose that a file to be encrypted is divided into multiple data chunks. Thereafter, the chunk number of a data chunk to be encrypted and the master key, i.e., the initial key, are used to determine an encryption key); and using the encryption key to encrypt corresponding to-be-encrypted data, thereby obtaining encrypted data (Pasam, Fig. 8 and ¶0068 "Encryption component 620 may encrypt each data chunk 640 with a corresponding encryption key 660); wherein, the file is encrypted in the data retrieval 
	Pasam does not explicitly disclose obtaining a length of already encrypted data in the file and calculating an encryption key based on the length of the already encrypted data. However, Hasegawa teaches calculating an encryption key based on already encrypted data (Hasegawa, Figs. 3, 4, and 6, ¶0044 - ¶0046, ¶0051 - ¶0052 part of previously generated ciphertext is used as initial vector to generate a key for encrypting the next transmission data).
	As Pasam discloses dividing a file into multiple data chunks and thereafter using the chunk number of a data chunk to be encrypted and the master key (i.e., the initial key) to determine an encryption key (Pasam, ¶0068, ¶0048, ¶0053), it would have been obvious to incorporate the use of a part of previously generated ciphertext to determine the encryption key. Here, "length of already encrypted data" is defined as "length of data in the file that has already been encrypted." See instant specification ¶0059. The part of previously generated ciphertext would be a length of data in the file that has already been encrypted. 
	Pasam and Hasegawa are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Hasegawa to modify the invention of Pasam for a continuous stream that does not need to increase data to be transmitted. (Hasegawa, ¶0013).

	Pasam modified by Hasegawa and Deshpande are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Deshpande to modify the invention of Pasam to send only relevant portions of a large image file to reduce latency at the receiving side. (Deshpande, P15, Section 1).
	Pasam modified by Hasegawa and Deshpande further does not explicitly disclose the encryption key to encrypt corresponding byte of the to-be-encrypted data; wherein, the file is encrypted in unit of bytes and each byte of the to-be-encrypted data has a corresponding encryption key. However, Pasam discloses that “[e]ach data chunk 640 may be a multiple of a particular size (¶0049) and therefore, the size of each chunk can be a byte.
	More particularly, Murray teaches a cipher process where a chunk of data to be encrypted may be a byte (Murray, ¶0026, “number of bits in which chunks of data and key-stream is accessed is 8,” such that ciphering process can conform to the specifications of the commonly used byte-oriented architectures of IT systems).
	Pasam modified by Hasegawa, Deshpande and Murray are analogous art to the claimed invention because they are in the same field of encryption. It would have 
	With respect to claim 6, Pasam modified by Hasegawa, Deshpande and Murray discloses file encryption method of claim 1 comprising generating the initial key through a random function (Pasam, ¶0053 and ¶0068 a "master key," i.e., the initial key that may be pseudorandomly generated).
	With respect to claim 7, Pasam modified by Hasegawa, Deshpande and Murray discloses file encryption method of claim 1 wherein the initial key is an array. Particularly, Pasam, ¶0053 discloses repetitive use of the master key 650 to determine "encryption keys 660-1 through 660-S" for encrypting corresponding number of data chunks. It would be well known to someone of ordinary skilled in the art before the effective filing date of the claimed invention that the master key, i.e., the initial key, may be stored, for example in "Memory 230" Fig. 2 and ¶0025, ¶0027, as a memory array for ease of calculation, thereby the master key would be an array.
		With respect to claim 11, Pasam modified by Hasegawa, Deshpande and Murray discloses file encryption method of claim 1 wherein when read, the to-be-encrypted data in the file is read sectionally in an order (Pasam, ¶0068 encrypting data chunk 640-1 with encryption key 660-1 and encrypting data chunk 640-2 with encryption key 660-2 etc. To encrypt the data chunks 1, 2, etc., the data chunks would be read in an order).
With respect to claim 12, Pasam modified by Hasegawa, Deshpande and Murray discloses file encryption method of claim 1 comprising storing the initial key (Pasam, ¶0014 a system providing the master key, i.e., the initial key, to the decryption process; ¶0053 repetitive use of the master key 650 to determine "encryption keys 660-1 through 660-S" for encrypting corresponding number of data chunks. To re-use the master key multiple times as well as to send it to a decryptor for decrypting process, the master key would have to be stored in, for example, "Memory 230." Fig. 2 and ¶0025, [0027).
	With respect to claim 13, Pasam discloses an encrypted file decryption method implemented on a processor of an encrypted file decryption device (Pasam, Fig. 9 and ¶0070 a “process 900 for decrypting information”). Pasam further discloses acquiring an initial key (Pasam, as part of the decrypting process, a master key is provided to a decryption module 520, thereby acquired by the decryption module ¶0071); reading to-be-decrypted data from an encrypted file (Pasam, as part of the decrypting process, storing encrypted information in a memory device ¶0071 and encrypted information portion is retrieved, i.e., read from the memory device ¶0073); calculating a decryption key based on the initial key (Pasam, ¶0068 "chunk number" and deriving an encryption key for each data chunk of encrypted data using the master key, i.e. the initial key, and chunk number ¶0073), and using the decryption key to decrypt corresponding to-be-decrypted data, thereby obtaining decrypted data (Pasam, Figs. 7, 9 and  ¶0062, ¶0074 decrypting each data chunk with a corresponding encryption key); the encrypted file is decrypted in the data retrieval order of the encrypted file and each to-be-decrypted data has a corresponding decryption key 
	Pasam does not explicitly disclose obtaining a length of already decrypted data in a file and calculating a decryption key based on the length of the already decrypted data. However, Hasegawa teaches generating a decryption key based on already decrypted data (Hasegawa, Figs. 5, 6, ¶0047, cipher key generated based on portion corresponding to the initial vector extracted from data that have been received at one-step earlier time).
	As Pasam discloses deriving a decryption key for each data chunk of encrypted data using the master key, i.e. the initial key, and chunk number ¶0073), it would have been obvious to incorporate the use of already decrypted data as taught by Hasegawa to determine the decryption key. Here, "length of the already decrypted data in the file refers to the length of the data in the file that has already been decrypted." See Instant Specification ¶0083. The extracted portion corresponding to the initial vector would be of a length of data in the file that has already been decrypted. 
	Pasam and Hasegawa are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Hasegawa to modify the invention of Pasam for a continuous stream that does not need to increase data to be transmitted. (Hasegawa, ¶0013).
	Pasam modified by Hasegawa also does not explicitly disclose reading to-be-decrypted data from an encrypted file; wherein, the encrypted file is a streaming media file. However, Deshpande (P16, Section 3) teaches that an image can be divided into 
	Pasam modified by Hasegawa and Deshpande are analogous art to the claimed invention because they are in the same field of encryption of files. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Deshpande to modify the invention of Pasam modified by Hasegawa to send only relevant portions of a large image file to reduce latency at the receiving side. (P15, Section 1).
	Pasam modified by Hasegawa and Deshpande further does not explicitly disclose using the decryption key to decrypt corresponding byte of the to-be-decrypted data; wherein the encrypted file is decrypted in unit of bytes in the data retrieval order of the encrypted file and each byte of the to-be-decrypted data has a corresponding decryption key. However, Pasam discloses that “[e]ach data chunk 640 may be a multiple of a particular size (¶0049) and therefore, the size of each chunk can be a byte.
	More particularly, Murray teaches a cipher process where a chunk of data to be encrypted may be a byte (Murray, ¶0026, “number of bits in which chunks of data and key-stream is accessed is 8,” such that ciphering process can conform to the specifications of the commonly used byte-oriented architectures of IT systems).
	Pasam modified by Hasegawa, Deshpande and Murray are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Murray to modify the invention of Pasam 
	With respect to claim 16, Pasam modified by Hasegawa, Deshpande and Murray discloses file decryption method of claim 13 wherein the initial key being the same as the initial key used in file encryption (Pasam, ¶0053 using the master key 650 to determine an encryption key for encryption; ¶0062 deriving an encryption key using the master key 650 for decryption).
	With respect to claim 20, Pasam modified by Hasegawa, Deshpande and Murray discloses file decryption method of claim 13 wherein a method of reading the to-be-decrypted data being the same as a method of reading the to- be-encrypted data when the file is encrypted. Reading data, for decryption, from a memory in the same way as for encryption would be well known to someone of ordinary skilled in the art before the effective filing date of the claimed invention.

Claims 2-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam et al. (US Patent Application Publication No 2013/0111196, hereinafter "Pasam") in view of Hasegawa et al. (US Patent Application Publication No 2006/0233361, hereinafter "Hasegawa”)  in view of "HTTP Streaming of JPEG2000 Images” by Sachin Deshpande et al., hereinafter “Deshpande” in view of Murray (US Patent Application Publication No 2017/0048059) and in further view  of "NIST Special Publication 800-108” by Lily Chen, hereinafter “Chen.”

Regarding claim 2, Pasam modified by Hasegawa, Deshpande and Murray discloses encryption method of claim 1 comprising all the elements of the current invention as stated above except for the encryption key being calculated by plugging the initial key, the length of the initial key, and length of the already encrypted data into a pre-determined function.
Pasam modified by Hasegawa, Deshpande and Murray does not explicitly teach the following limitation that Chen teaches: 
Chen teaches a pseudorandom function (PRF) to output keying material KO, i.e., encryption key. (Chen, Bottom of P9). Here, a cryptographic key KI is used as the seed s which is randomly selected. Thereafter, in P12, Section 5.1, Chen teaches a key derivation function (KDF) that uses a counter mode which outputs keying material KO based on the length of the output of the PRF (h) and counter i.
Pasam modified by Hasegawa, Deshpande, Murray and Chen are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teachings of Chen in the key derivation of Pasam to provide a more detailed options when additional keys would be needed. (Chen, P6, Section 1).
Regarding claim 3, Pasam modified by Hasegawa, Deshpande and Murray in view of Chen discloses encryption method of claim 2 comprising all the elements of the current invention as stated above except wherein the encryption key calculated by the pre-determined function is divergent. Pasam (¶0053) discloses that the encryption key . Because the result calculated by a hash function is not predictable, the encryption key calculated by the pre-determined function is divergent.
Regarding claim 4, Pasam modified by Hasegawa, Deshpande and Murray in view of Chen discloses encryption method of claim 2 comprising all the elements of the current invention as stated above except wherein the pre-determined function is a hash function. Pasam (¶0053) discloses that the encryption key may be determined using a Hash function. 
Regarding claim 5, Pasam modified by Hasegawa, Deshpande and Murray in view of Chen discloses encryption method of claim 2 comprising all the elements of the current invention as stated above except wherein the encryption key has a same length as the initial key (Chen (P17, Section 7.2) teaches that PRFs can accommodate different key lengths. Chen further discloses that if HMAC is used as the PRF, then a KDF can use a key derivation key of essentially any length). 
It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Chen to use an initial key with the same length as the encryption key in Pasam since different key lengths can be accommodated.
Regarding claim 14, Pasam modified by Hasegawa, Deshpande and Murray in view of Chen discloses file decryption method of claim 13 comprising all the elements of the current invention as stated above except the decryption key being calculated by plugging the initial key, length of the initial key, and the length of the already decrypted data into a pre-determined function.

Chen teaches a pseudorandom function (PRF) to output keying material KO, i.e., encryption key. (Chen, Bottom of P9). Here, a cryptographic key KI is used as the seed s which is randomly selected. Thereafter, in P12, Section 5.1, Chen teaches a key derivation function (KDF) that uses a counter mode which outputs keying material KO based on the length of the output of the PRF (h) and counter i.
Pasam modified by Hasegawa, Deshpande, Murray and Chen are analogous art to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teachings of Chen in the key derivation of Pasam to provide a more detailed options when additional keys would be needed. (Chen, P6, Section 1). 
Regarding claim 15, Pasam modified by Hasegawa, Deshpande and Murray in view of Chen discloses file decryption method of claim 14 wherein the pre-determined function for decryption is the same as pre-determined function for encryption (Pasam, ¶0013, ¶0053, symmetric-key method may be used to encrypt chunks and the encryption key may be determined using a Hash function; therefore encryption and decryption key would be the same and the same Hash function would be used to derive the same encryption/decryption keys).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasam et al. (US Patent Application Publication No 2013/0111196, hereinafter "Pasam") in view of Hasegawa et al. (US Patent Application Publication No 2006/0233361, hereinafter "Hasegawa”)  in view of "HTTP Streaming of JPEG2000 Images” by Sachin Deshpande et al., hereinafter “Deshpande” in view of Murray (US Patent Application Publication No 2017/0048059) in further view of "Applied Cryptography, Second Edition" by Bruce Schneier, hereinafter "Schneier.”

Regarding claim 9, Pasam modified by Hasegawa, Deshpande and Murray discloses all the elements of the current invention as stated above except wherein the encrypted data is obtained by performing a logic XOR operation on the encryption key and the to-be-encrypted data.
Pasam modified by Hasegawa, Deshpande and Murray does not explicitly discuss the following limitation that Schneier teaches:
Schneier (Section 1.4) teaches the XOR operation as a simple algorithm to generate ciphertext.
Pasam modified by Hasegawa, Deshpande, Murray and Schneier are analogous to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Schneier to generate ciphertext in Pasam as a lightweight cipher which is fast and effective.
	Regarding claim 18, Pasam modified by Hasegawa, Deshpande and Murray discloses file decryption method of claim 13 comprising all the elements of the current invention as stated above except wherein: the decrypted data is obtained by performing a logic XOR operation on the decryption key and the to-be-decrypted data.

	Schneier (Section 1.4) teaches the XOR operation as a simple algorithm to generate ciphertext.
Pasam modified by Hasegawa, Deshpande, Murray and Schneier are analogous to the claimed invention because they are in the same field of encryption. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings of Schneier to generate ciphertext in Pasam as a lightweight cipher which is fast and effective.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494